Case: 11-20072        Document: 00511742504        Page: 1     Date Filed: 01/31/2012




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                      Fifth Circuit

                                                                              FILED
                                                                           January 31, 2012
                                       No. 11-20072
                                     Summary Calendar                        Lyle W. Cayce
                                                                                  Clerk

NING HAW CHANG,

                                                     Plaintiff-Appellant

v.

CITY OF HOUSTON,

                                                     Defendant-Appellee


                      Appeal from the United States District Court
                           for the Southern District of Texas
                                USDC No. 4:09-CV-2570


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        The district court granted the City of Houston’s motion for summary
judgment, rejecting the plaintiff’s claim of racial discrimination in employment.
Reviewing the record de novo,1 we AFFIRM essentially for the reasons given by
the district court in its Memorandum and Order.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
        1
            See Hernandez v. Yellow Transp., Inc., 641 F.3d 118, 124 (5th Cir. 2011).